 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Employer constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer's Har-rison,New Jersey, plant, including loaders 6 and regular part-timeemployees, but excluding office clerical and professional employees,truckdrivers, watchmen, guards, and supervisors e as defined in theAct.[Text of Direction of Election omitted from publication.]6 The loaders spend 50 percent of their time doing production or maintenance work andno union is seeking to represent them in a unit with the truckdrivers.Therefore,we shallinclude them in the production and maintenance unit.ewe find that Mel Keifer and Marshall Green are not supervisors as defined in theAct.They have no authority to recommend any change in an employee's status or re-sponsibly to direct employees.Garcrest Division of United Mills CorporationandInternationalLadies Garment Workers Union,AFL-CIO.Case No. 11-CA-977.June 14,1957DECISION AND ORDEROn December 11, 1956, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices, allegedin the complaint to be in violation of Section 8 (a) (1) of the Act,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the Intermediate Report attachedhereto.The Trial Examiner also found that the Respondent had notengaged in certain unfair labor practices alleged in the complaint tobe in violation of Section 8 (a) (1) and (3) of the Act. Thereafter,the General Counsel filed exceptions to the Intermediate Report anda supporting brief.The Board' has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered -the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings,conclusions,and recommendations ofthe Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Garcrest Division of United Mills Corpora-1 Pursuant to theprovisionsof Section 3 (b) of the National LaborRelationsAct, theBoard has delegateditspowerin connectionwith this case to a three-member panel[Members Rodgers, Bean,and Jenkins].118 NLRB No. 20. GARCREST DIVISION OF UNITED MILLS CORPORATION159tion,Charlotte,North Carolina, its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Engaging in surveillance of its employees' union membershipor activities.(b)Creating or fostering the impression among its employees thatit is engaged in surveillance of union meetings or other union activities.(c) Interrogating, in a manner constituting interference, restraint,or coercion in violation of Section 8 (a) (1), employees concerningtheir attendance at union meetings and their expectations of benefitsto be derived from union membership.(d)Threatening to close or move its plant if the employeesorganize.(e)Asserting to employees that it will never sign a union con-tract.(f)Coercively disparaging union organizers and interrogating em-ployees about the identities of such organizers.(g) Suggesting to employees that they are objectionable becausethey are union adherents and that they seek other employment.(h) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Ladies GarmentWorkers Union, AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all ofsuch activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post in conspicuous places in its plant in Charlotte, NorthCarolina, including all places where notices to employees are custom-arily posted, copies of the notice attached hereto as an Appendix.2Copies of said notice, to be furnished by the Regional Director fortheEleventh Region, shall, after being duly signed by the Re-spondent's representative, be posted by it immediately upon receiptthereof, and maintained by it for at least sixty (60) consecutive daysthereafter.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.2 In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words, "Pursuant to a Decision and Order," the words,"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 160DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)File with said Regional Director within ten (10) days fromthe date of this Order a report in writing, setting forth in detail thesteps which the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent has engaged in un-fair labor practices within the meaning of Section 8 (a) (3) of theAct.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT engage in surveillance of our employees' unionmembership or activities.WE WILL NOT create or foster the impression among our em-ployees that we are engaged in surveillance of union meetings orother union activities.WE WILL NOTin a mannerconstitutinginterference,restraint,or coercion in violation of Section 8 (a) (1), interrogate ouremployees concerning their attendance at union meetings or theirexpectations of benefits to be derived from union membership.WE WILL NOT threaten to close or move our plant if the em-ployees organize.WE WILL NOT tell our employees that we will never sign a unioncontract.WE WILL NOT coercively disparage union organizers or inter-rogate our employees about the identities of such organizers.WE WILL NOT suggest to employees that they are objectionablebecause they are union adherents or that they seek otheremployment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist InternationalLadies Garment Workers Union, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,or to refrain from any or all of such activities, except to theextent that such right may be affected by a lawful agreement re-quiring membership in a labor organization as a condition- ofemployment.All our employees are free to become or remain, or to refrain frombecoming or remaining, members in good standing of International GARCREST DIVISION OF UNITED MILLS CORPORATION161Ladies Garment Workers Union, AFL-CIO, or any other labor organi-zation, except to the extent that this right may be affected by a lawfulagreement requiring membership in a labor organization as a con-dition of employment.GARCREST DIVISION OF UNITEDMILLS CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASECharges having been duly filed, a complaint and notice of hearing thereonhaving been issued and served by the General Counsel, and an answer having beenfiled by Garcrest Division of United Mills Corporation, herein called the Respondent,a hearing involving allegations of unfair labor practices in violation of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act, was held upon due noticeat Charlotte, North Carolina, on September 24 to 27, 1956, before the duly designatedTrial Examiner.The allegations of the complaint, denied by the answer, in sub-stance are that (a) on various dates during February, March, and April, 1956,the Respondent laid off or discharged, and thereafter refused to reinstate, certainemployees because they had joined or assisted International Ladies Garment WorkersUnion, AFL-CIO, herein called the Union, or had engaged in other concertedactivities;and (b) during February 1956, the Respondentinter aliaengaged insurveillance of a union meeting, interrogated its employees concerning their unionactivities, threatened to close its plant if the Union organized the employees, andthreatened other reprisals because of the employees' union activities; and that bysaid conduct the Respondent violated Section 8 (a) (1) and (3) of the Act.Allparties were represented by counsel or other representative, were afforded full op-portunity to be heard, to examine and cross-examine witnesses, to introduce evidencepertinent to the issues, to argue orally upon the record, and to file briefs and pro-posed findings and conclusions.No briefs were received, however.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTUnited Mills Corporation, a North Carolina corporation, operates plants in variouscommunities within that State, one of which, its Garcrest Division, is located inCharlotte and is engaged in the manufacture and sale of lingerie.During the year1955, the Garcrest Division shipped finished products valued in excess of $100,000directly to points outside the State of North Carolina. I find that the Respondentis engaged in commerce.If.THE UNIONInternational Ladies GarmentWorkersUnion,AFL-CIO,isa labor organizationadmitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of eventsOn February 15, 1956, the Union held an organizational meeting for employees ofthe Respondent.Relatively few of the more than 200 employees attended.As timefor the meeting approached, Harry Galloway, the plant manager, was seated in hisautomobile at a nearby point from which he could observe employees as they enteredthe union hall.Arthur Price, a shipping clerk, was afoot, walking from one endof the block to the other and back again, where he entered Galloway's automobile450553-58-vol. 118-12 1.62DECISIONS OF NATIONALLABOR RELATIONS BOARDand pointed toward some of the employees. Lewis Baucom, productionmanager ofseaming andfinishing,also was inthe vicinity, having satin his automobile a shortdistance behind that of Galloway for a brief period, then driving awayand soon re-turningto park at approximately the same point. Shortly after the employeesassembled in the hall, twounion organizers,NickBonano andJerry Levin, led agroup of employees from the hall to Galloway's automobile whereBonano askedGalloway why he was seated there during the course of a union meeting.Gallowayresponded that he was waiting for a friend. It does not appear whether Price waswith Galloway then or whether Baucom was still in the vicinity.'On the following morning shortly after thecommencementof work, WilmaDouglas, a supervisor, spoke with Ella Polk, an employee who had attended the-unionmeeting.Douglas asked if Polk had had a goodtimethe precedingevening,saying, too, that she had remained at home minding her "own business."Douglasidentified certain employees as having attended the meeting and said that, if theUnion organized the employees and the plant closed as a result, some of the olderemployees including Polk's mother would have "an awful hard time finding a job."Later that day, Douglas asked Polk if Polk liked Galloway and, upon receivingPolk's affirmative response, Douglas inquired why Polk had attended the union meet-ing.Polk answered that she wished to learn "what it was all about," and Douglasasked what Polk had learned.2On the same day, Douglas spoke with Evelyn Beard,an employee, asking what Beard thought the Union could do for her and saying thatitwas sabotage of the plant and that she had just received notice that the plantwould be moved.3 On the same day, Virginia Crain, another supervisor,asked IreneBatchelor, an employee, if the latter had had a good time atthe unionmeeting andsaid, "Well, you all certainly are going to hit us and Mr. Galloway a lick" and.. .Mr. Galloway knows every one of you that was atthat meeting."Batcheloranswered, "Sure, why not, he was sitting there watchingus goin."Crain also askedWiller Cox, another employee, about the meeting and said that Cox "was either forMr. Galloway or the union." Cox replied that she was undecided.4 On February 21,Crain told Batchelor and Cox that Galloway had said that if the Union "came in,",he "would have to close the plant." 5On February 23, Galloway and Bernard Richter, a vice president of the Respond-ent, spoke with Beard.6On the preceding day, at the close of work, Beard hadi These findings are based upon the uncontradicted testimony of witnesses for the Gen-,eralCounsel.Price wasnot awitness.Baucom, a witness for the Respondent, did nottestify concerning his presence near the union hall.Galloway testified that he went to thevicinity of the meeting only to keep Price "from getting in trouble."According to Gallo-way, he had been told earlier by Price that Price had "had a bit of a run-in" with anunidentified representative of the Union which resulted in Price's ordering the represent-ative to leave Price's home, that Galloway had been unsuccessful in seeking to dissuadePrice from attending the meeting, that he and Price did not go together to the vicinity.of the union hall, that when Price joined him in his automobile he again sought to per-suade Price not to attend the meeting, and that this time lie was successful.Gallowaydid not testify concerning his conversation with Bonano.He did testify, however, thatliewas unaware that an employer's surveillance of a union meeting is proscribed by the,Act.I cannot credit Galloway's professed reason for having been near the hall. It doesnot bear the ring of truth and it is contradicted by events of the next day, described below.2 The findings concerning these conversations are based upon Polk's uncontradictedtestimony.Although Douglas was a witness for the Respondent, she did not testify con-cerning the incidents.3These findings are based upon Beard's testimony.Douglas testified that she had norecollection of the conversation with Beard and that, although she had heard Beard testifywith respect to her remarks to Beard, she did not "remember what was said."As ap-pears below in the discussion of Beard's discharge, I discredit certain testimony of Beard.In this instance, however, in view of Douglas' professed lack of recollection and Douglas';statements to Polk, I credit Beard's testimony.4These findings are based upon Batchelor's and Cox's uncontradicted testimony. Crain,ecwitness for the Respondent, did not testify concerning the conversation.5This finding is based upon Batchelor's uncontradicted testimony.Cox was not askedabout the conversation.Crain, a witness for the Respondent, was asked whether she told"any of these girls anything about the company would close down if the union came in:there?" and she answered, "I don't remember."On February 17 Galloway and Baucom had spoken with Beard. The testimony con-.cerning the conversation, is not set forth herein.The General Counsel asserts, on thebasis of Beard's testimony, that statements violative of Section 8 (a) (1) of the-Act werespade by Galloway and Baucom. As noted elsewhere herein, I am unable to credit the tes-timony of Beard concerning the events preceding her discharge. In this instance her GARCREST DIVISION OF UNITED MILLS CORPORATION163talked to another employee, Mamie Lilly, about showing the latter a union card.Beard's reference to a union card was overheard by Supervisor Crain.Douglas'Lilly's supervisor, became aware of the incident .7On the following morning, Gal-loway called Lilly to his office and required about the eventsThereafter Beard was.called to his office and during the course of their conversation, which was extensive,Richter went into and out of the room from time to time.Richter said to Beardthat the Union "was nothing but Communists trying to get hold of the Government"and he asked if she knew whether the organizers were citizens, to which she re-sponded that she could ascertain by inquiring of the Federal Bureau of Investiga-tion, and he said that he was not asserting that the organizers were not citizens.Richter said also that his father would discharge Galloway if the employees believedthat they needed a union and that his father would "never sign a union contract." 9Richter asked Beard about a card which she had signed in connection with the Union,.and she answered that she had executed an affidavit that Galloway had been nearthe union hall on the night of the meeting.Galloway asked Beard to inform Rich-ter of the source of dissatisfaction in the plant and who was causing the trouble,.andGalloway inquired of her concerning the identity and abodes of the Union'sorganizers.Beard answered concerning the organizers.Galloway said also thattheRespondent would not sign a union contract, that it would close the plant:rather than do so, and he expressed surprise at having seen Batchelor and Cox goto the union meeting "because he just had kept them working out of the goodnessof his heart."Galloway suggested that Beard commence a search for other em-ployment, and she inquired as to his intentions concerning the other employees whohad attended the meeting.He answered that he was going to ask each one to quither employment.Galloway asked Beard to "go home and pray over this thing,"saying that he had been praying since the organizational campaign began, and she:agreed to do so.loOn February 24 Galloway received from the Union a letter dated 2 days earlierinwhich he was informed that an organizational committee had been created with,the following employee-members:Irene BatchelorMartha GunterEvelyn BeardOllie MayeDoris ChavisElla PolkRuth GinnNan PottsChloe GordonBillie Smithtestimony is contradicted by the other two participants in the conversation, Galloway,whose testimony I have rejected above, and Baucom.Under all the circumstances, I findthat the General Counsel has not sustained his burden of proof in connection with theconversation of February 17.aLilly was a witness for the Respondent.Her testimony is self-contradictory. She testi-fied that she was not crying after the conversation with Beard, that she was "not toomuch" upset, and that she did not complain to a supervisor, but she testified also that shewas so "obviously upset and crying" that her emotional condition was apparent. Craintestified that she observed Lilly crying and that she notified Douglas but that she didnot tell Douglas of having overheard Beard speak of a union card.8 Galloway and Lilly gave inconsistent testimony for the Respondent.According toGalloway, he "talked to Mamie Lilly the next morning when she was so upset and triedto find out what it was about and she would not say a thing." On the other hand, Lilly'stestimony furnishes no indication that she was upset when talking with Galloway andshe testified that when the conversation ended she "was as calm as a cucumber." Shetestified further that Galloway asked what she and Beard had said to each other andthat she "told him exactly what was said."0The record does not disclose the relationship, if any, of Richter's father to theRespondent.10 These findings are based upon the testimony of Beard which is largely uncontradicted.Richter, called as a witness for the Respondent, did not testify concerning the conver-sation.Galloway made certain denials, however.He testified that he did not suggest toBeard that she seek employment elsewhere, that he did not inquire of her concerningthe union organizers, that he did not speak of moving the plant, and that Richter didnot ask her about signing a union card.Although I discredit Beard's testimony on an-other issue, I believe that it should be credited here. In view of the circumstances underwhich this conversation occurred, the failure of Richter to testify concerning remarksattributed to him, the fact that I have discredited Galloway's testimony elsewhere herein,Galloway's failure to give a convincing explanation of the conversation, and the fact thatupon recent occasions the Respondent had engaged in coercive conduct, I credit Beard'stestimony. 164DECISIONSOF NATIONALLABOR RELATIONS BOARDOf these persons, Chavis did not attend the union meeting of February 15.The re-maining 9 persons along with 3 additional persons were the only employees to at-tend the meeting, and those 3 left early because they were unwilling to be asso-ciated with the Union.As recited below, six of the above-mentioned employees al-legedly were laid off or discharged in violation of the Act.On March 1 an amendment to the Federal wage law became effective, requiringthe payment of at least $1 per hour.According to the Respondent, this eventcoupled with declining orders for its products caused the layoff of employees namedin the complaint.B. Interference, restraint, and coercionI find that the Respondent, by the following conduct, violated Section 8 (a) (1)of the Act: First, its surveillance of employees who attended the union meeting ofFebruary 15; second, the statements of Douglas, Crain, and Galloway to employeesthat the Respondent knew the identities of employees who had attended that meet-ing; third,Crain's comments to Batchelor and Cox about that meeting; fourth,Douglas' inquiries of Polk and Beard concerning the Union; fifth, the threats toemployees by Douglas, Crain, and Galloway that the plant would be closed ormoved if the employees organized; and sixth, Richter's and Galloway's statementsand inquiries in the conversation with Beard on February 23.C. The discharge of BeardOn January 3, 1955, Beard was hired as a new employee although she had workedfor the Respondent during 1954 and earlier. She worked in the nylon tricot sectionwhere employees performed sewing operations on a particular type of material.Because of the nonporous quality of that material, garments made therefrom areunsuitable for hot weather wear, and in the winter months production is curtailed.On April 4, 1956, Production Manager Baucom laid off Beard and 2 other em-ployees of the approximately 6 persons in the nylon tricot section.A few minuteslater,Beard walked over to Supervisor Douglas and made an offensive remarkconcerning Douglas which involved the use of a four-letter synonym for excrement.Beard acknowledges that she made the remark. She testified, however, that it wasprovoked by Douglas' offensive direction to her involving a three-letter synonymfor anus, but for the reasons set out in the footnote, I find that Douglas did notuse the synonym and did not provoke Beard's remark."Douglas reported theincident to Lewis Baucom who interviewed Rogers and McKellop.At that timeGalloway was out of town and Baucom reported to him later.On the followingMonday, April 9, Galloway made a written report to the State UnemploymentSecurity Commission, copy to Beard, as follows:Employee dismissed;Unsatisfactory-Insubordination-ExtremelyOffensivewords and conduct.The question whether Beard was unlawfully discharged must be resolved in theRespondent's favor. It is true that the Respondent was hostile to the employees'union activities, as is reflected by the violations of Section 8 (a) (1) of the Actdescribed above. It is also true that Beard appears to have participated as muchas, if not more than, other employees in those activities although the activitiesthemselves appear to have been few.On the other hand, Beard, without provo-cation, engaged in vulgar and offensive conduct toward a supervisor which was ofsuch a nature as to warrant disciplinary action.While the record contains evidence"The finding that Beard walked over to Douglas and made the offensive remark with-out any preliminary remark by Douglas is based upon the testimony of Douglas, JessieRogers, and Cora McKellop, the latter two employees having overheard. In creditingthe testimony of Rogers and McKellop, I am mindful that each of them acknowledgedbeing opposed to the Union and that Rogers also acknowledged hostility toward Beard,but such opposition and hostility do not warrant a conclusion that those employees gavefalse testimony concerning the incident.On the other hand, Beard's testimony is uncon-vincing.She testified that she was engaged in conversation with another employee whowas being laid off, Myrtle Baucom, that Douglas came over and stood close in order tooverhear the conversation, and that Beard said to Douglas that Beard was no longer anemployee and that Beard's conversation with Myrtle Baucoin was none of Douglas' busi-ness, at which point Douglas made the offensive remark which precipitated the offensiveanswer by Beard. If Beard's version of the event be true, the remarks could have beenoverheard easily by Myrtle Baucom.Nevertheless, Myrtle Baucom was not a witness. GARCREST DIVISION OF UNITED MILLS CORPORATION165of the use of vulgarity in the plant, it cannot be said that the Respondent has beenconfronted with, or has condoned,such an incident in the past.I find that Beard'sdischarge was not violative of the Act.D. The layoffsTwo considerations should be recited at this point.First, the Respondent pro-duced evidence showing that at times material it had an abundance of unsold gar-ments on hand,having manufactured quantities well in excess of orders,and thatthe number of production and maintenance employees decreased from 226 to 206in the period of January to July 1956.Second, the Respondent does not have apolicy, in times of decreased job opportunities,of assigning available work to em-ployeeswith seniority and of laying off other employees who were hired morerecently.Irene Batchelor and Willer Cox were utility operators of sewing machines.Theirwork was largely in performing a particular sewing operation on slips, but neitherperformed the operation consistently.They performed odd tasks and, as a conse-quence, they worked primarily at hourly rates and had limited opportunities tobecome versatile so as to earn at piece rates amounts which exceeded their hourlyrates.It is clear from their testimony that their piece-rate earnings infrequentlyequaled $1 an hour, the minimum wage rate which became effective on March 1, 1956.It is also clear from their testimony that in the first 2 or 3 months of 1956 the workwas slack.On February 16, the day after the union meeting which they attended,there began for them a series of layoffs, some of which they acknowledge weredue to slack work in the one operation at which they were proficient.Thus, ac-cording to Batchelor, she worked only a half day on February 20 for that reason.According to Cox, when she was laid off on February 21, she was"caught up" inher work.On February 29, according to both Batchelor and Cox, Crain told themwith good reason that the scarcity of work had become such that thereafter theywould work on different days so as to have alternate opportunities to perform it.This information caused them to call upon Galloway.He told them that work wasslack and they discussed the matter.Batchelor expressed a dislike for occasionalwork and she asked that she and Cox be laid off in order to draw unemploymentcompensation.12Galloway brought up the subject of the Union.He referred tothe letter which he had received from the Union on February 24 and he said thatBatchelor,but not Cox,was listed as a member of the Union's organizational com-mittee.He said also that the Union was "no good" and that the Respondent mightmove the plant if the Union organized the employees.13On the next day, March 1, Cox worked.On March 2,Batchelor worked.Thelatter day was a payday and Cox went to the plant for her check.She andBatchelor received copies of notices to the State Unemployment Security Com-mission,effective immediately,as follows:Since employees'job has been discontinued we have only had part-time workfor her.She asked that we give her a lay-off slip,so that she could drawunemployment compensation.This we have done.Upon uncertain later days,Batchelor and Cox had separate telephone conversationswith Galloway in which they sought reemployment.14He told Cox that her jobhad been discontinued.He told Batchelor that he did not have work for her, thathe thought there would be work eventually,and that he would call her.Neitheremployee was recalled to work, nor was either replaced by a new employee.Workwhich they performed has been done by other employees.1aThere is a dispute'concerning whether Batchelor,who did most of the talking withGalloway,asked for a "partial layoff"or a full layoff.This dispute need not be resolved.There is also an inconsistency in the testimony concerning whether a layoff for Cox wasrequested.Batchelor testified that Cox did not "express herself"on the subject.Coxtestified that Batchelor asked Galloway "if we [Cox and Batchelor] could not draw theunemployment insurance...Galloway testified that he was asked to arrange forthem both to draw unemployment compensation.13The findings concerning Galloway'sremarks about the Union are based'upon thetestimony of Batchelor and Cox.14Batchelor testified that on March 2, Supervisor Crain told her to report for work onMonday, March 5.Cox testified that on March 1 Crain gave her a similar direction.Cox testified further, however,that on March 2,after she received the layoff notice, shetalked with Crain who said "well,she [Crain]did not know that that is what be [Gallo-way] had said to do." The quoted remark is ambiguous to me. 166DECISIONS OF NATIONALLABOR RELATIONS BOARDThe record will not support a finding that Batchelor and Cox were laid off or dis-charged for union activities. It is true that they attended the union meeting ofFebruary 15, that Batchelor became a member of the Union's organizational com-mittee, and that Galloway regarded their conduct with considerable displeasurewhich he made known to them and to other employees. On the other hand, it is.also clear that their qualifications were limited, that they could not be expected toearn at piece rates amounts equal to the higher minimum hourly wage which becameeffective on March 1, that work for them was scarce in the particular operation atwhich they were proficient, that they requested layoffs in view of the scarcity of work,and that they have not been replaced.Under these circumstances, I find that the lay-offs or discharges of Batchelor and Cox were not in violation of the Act. I find also,however, that the Respondent violated Section 8 (a) (1) of the Act by Galloway's.remarks to Batchelor and Cox on February 29 that the Respondent might movethe plant if the Union organized the employees.Ruth Ginn and Nan Potts performed various operations during the course oftheir employment, but their principal work was to perform the initial sewing opera-tion on children's slips, called first seaming kiddy slips.No one else was assigned tothat work regularly, although from time to time some of it was performed by otheremployees as the workload demanded.During the early months of 1956, the pro-duction of kiddy slips was curtailed.During February and March, respectively, Ginnand Potts were laid off for 1 day and about 2 days. On April 4, they were laid offindefinitely by Lewis Baucom who said that there were inadequate orders to furnishwork for them.Ginn asked Baucom if they were being laid off because of havingattended the union meeting, to which he answered in the negative, and Ginn saidthat "everyone" had said that Batchelor and Cox were laid off for having done soand that "they will say" the same thing about the layoffs of Potts and herself.Baucom answered that no one had been laid off for attending the meeting and thathe did not think that the Union was needed at the plant.15During the ensuing months, Ginn and Potts made several requests for reemploy-ment.Upon one occasion Supervisor Crain told Ginn that few kiddy slips were beingmade, that the work was being done by employees who regularly made larger slips,and that Ginn was receiving more money through unemployment compensationthan she would receive if she worked infrequently for the Respondent.Upon otheroccasions Lewis Baucom told Ginn that work was still slack and that she would berecalled when needed. She had not been recalled at the time of the hearing, butPotts was recalled during the latter part of July.According to Potts' testimony, sinceher return to work the quantity of first seaming on kiddy slips has been little morethan enough to keep her busy and, in accord with the practice before her layoff, uponoccasion an employee who works regularly on larger slips has performed the firstseaming operation if the quantity exceeded the amount which Potts could do.Again the evidence does not warrant a conclusion that the Respondent unlaw-fully laid off employees.On the one hand, it is clear that the Respondent was.hostile to the employees' union activities and sought by threats to discourage them.Both Ginn and Potts attended the union meeting of February 15 and both weremembers of the Union's organizational committee.On the other hand, there wasa limited amount of work on kiddy slips, which fact necessitated layoffs, and Ginnand Potts were below average in their production.Thus, Potts testified that Gallowayinformed her during February that her "production was lower than anybody else's,"that she already "had an idea" to that effect, and that Ginn produced "about thesame amount of work" as she did.Moreover, the slack work continued until thetime of the hearing and had improved only enough to warrant the reemployment ofPotts.I conclude that Ginn and Potts were not laid off because of their unionactivities.OllieMaye was experienced in various operations, but her principal work wasin sewing shoulders on garments.Two other employees, Ada Rhyne and MaryGilstrap, also performed the shoulder sewing operations.Maye was a competentemployee and Galloway described her as a "hard working woman."On February 21 a series of layoffs began for Maye.16 According to her testimony,on that day Galloway came to her, told her that he wanted to take her sewing machine,refused to give an explanation, and told her to quit work for the day.On the follow-ing day, in company with another woman who had been laid off on February 21,ss The findingsconcerning this conversation are based upon the uncontradicted testi-mony of Ginn and Potts.'°The findings concerning these. layoffs are based largely upon Maye's testimony andit should be observed that she*testified that she had a poor memory for dates. In someinstances the dates she gave are wrong. GARCREST DIVISION OF UNITED MILLS CORPORATION167Billie Smith,Maye called upon Galloway and asked why she had been laid off,saying that if she could not work she wanted an appropriate layoff form so thatshe could draw unemployment compensation.He refused to give her the form,saying that she had not been laid off, that she would return to work as soon as hecould obtain a machine for her, that the one she operated had been taken becausea need for it had arisen, and that the machines of Rhyne and Gilstrap were unsuitablefor that need.17Two days later, on February 24, Maye was recalled to work byGalloway who told her that he had a machine of the same kind for her. She wasgiven tasks other than sewing shoulders, however, and she testified that such workcontinued for about 10 days at which time it was completed and Lewis Baucomtold her that he would call her when other work became available. She was laid off,she testified, for a total of 7 days between that time and April 27.During March, Maye was recalled and assigned to work on a zigzag machine'(so called because of the motion of the needle) which carried a higher rate of paythan sewing shoulders, but she testified that she had difficulty in operating the ma-chine and that she was unable to earn remuneration at piece rates, was paid at anhourly rate, and therefore earned less than she had earned when sewing shoulders.On April 4, Maye asked Galloway to transfer her to sewing shoulders, saying thatitwas difficult for her to operate the zigzag machine because of a back ailment..Galloway answered that there was not enough work for Maye, Rhyne, and Gilstrap,.and she asked why she had been the one selected for removal from that work.He'answered that Rhyne and Gilstrap were better producers than she was, to which sheagreed but countered that her work was neater, and he said that their work pleased'him "all right." 18Galloway also told Maye that production would begin soon'on an order which involved work to Maye's liking and that she would be assigned.to it.At about that time Robert Levin, one of the Respondent's engineers, cameinto the room and discussed the prospective work with Maye, arranging for a piecerate increase to her advantage.Maye's employment was interrupted that day foran uncertain but brief period of time, following which she returned to work onthe new order. -On April 27 she was laid off indefinitely.According to Lewis Bau-com, he made the layoff because of lack of work.During July, Maye went to the plant in company with her daughter, Polk, who'has been mentioned above and who was not working during July. They sought re-employment.Galloway said that he expected to have work for one of them, andhe asked which one was in greater need.Maye suggested that the work be givento Polk.Galloway said, however, that he preferred to give it to Maye.On August7,Maye returned to work and she was employed at the time of the hearing. Inview of the decreased number of job opportunities at the plants at times material,plus Maye's admission that Rhyne and Gilstrap were better producers than she was,I am constrained to find that her temporary layoffs were not in violation of the Act'According to Mayo, Galloway was incorrect in saying that the machines of Rhyne'and Gilstrap were not identical with her machine.According to Galloway, however,the "feed" on Maye's machine was unlike the feeds on the two other machines, and hehad an order which required the use of machines with a particular type of feed. Although'the record contains considerable evidence on this issue, I cannot resolve it with anydegree ofcertainty.Rhyne and Gilstrap were witnesses for the Respondent on another'issueand Rhyne did not testify concerning the machines.Gilstrap testified on cross-examination that all three machines were alike, but she was not asked whether there wasa differencein the feeds.Since feeds are not permanently attached to machines, andone type issubstituted for another by mechanics as the materials require, I do not believethat Gilstrap's testimony was sufficiently pointed to have probative value.Moreover,Galloway testified that he also took Smith's machine for the same reason that he tookMaye's and, as noted, Maye testified that Smith had been laid off on February 21. Smithwas not a witness, however, and the record discloses that her employment was terminatedduringMarch and that she moved to Texas. In any event, I do not believe that the issuesconcerningMaye's layoffs are controlled by the circumstance that Galloway took hermachine.IsAfter the direct examination of Maye was completed and she had testifiedat somelength about the conversation of April 4 with Galloway, she left the witness stand over-night and returned to testify that Galloway, in addition to expressing a preference for'the work of Rhyne and Gilstrap, said, "well, itseemsthat you was tired or did not likemay arrangements or my management and wanted to get someone else in over me." Gal-loway did not contradict that testimony.Under all the circumstances, however, I do notbelieve that the quoted testimony furnishes a basis for holding that Maye was removedfrom the work of sewing shoulders because she was a member of the Union'sorganiza-tional committee. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act. In view of the nature andextent of the unfair labor practices committed, including surveillance of attendanceat a union meeting, fostering the impression of surveillance, and threats to close theplant if the employees selected the Union to represent them, I am persuaded that theRespondent's conduct indicates a purpose to defeat the self-organization of its em-ployees and that a danger exists that in the future the Respondent, unless restrained,will engage in other unfair labor practices.Accordingly, in order to make effectivethe interdependent guaranties in Section 7 of the Act, I shall recommend that theRespondent cease and desist from, in any manner, infringing upon the rights guar-anteed in said section.Cf.L. C. Products, Inc.,112 NLRB 872.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.TheUnion is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By interfering with,restraining,and coercing its employees in the exercise of therights guaranteed in Section7 of the Act,the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaidunfair labor practices are unfairlabor practicesaffecting com-merce within the meaningof Section2 (6) and(7) of the Act.4.The allegations that the Respondent engaged in unfair labor practices within themeaning of Section 8 (a) (3) ofthe Act havenot been sustained.[Recommendations omitted from publication.]Mohawk Business Machines Corp.andLocal 431, InternationalUnion of Electrical,Radio, and Machine Workers,AFL-CIO,Petitioner.'-Case No. 2-RC-7494. June 17,1957DECISION AND DIRECTION OF ELECTIONUpon petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Arthur A. Greenstein,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.1The name of the Petitioner appears as amended pursuant to paragraph numbered 3of our decision herein.118 NLRB No. 23.